DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 22 Dec 2020; and claims benefit as a CON of 16/433,259, filed 06 Jun 2019, now abandoned; which claims benefit as a CON of 15/512,528 which is a 371 of PCT/US15/50785, filed 17 Sep 2015, now abandoned; and which claims benefit of provisional application 62/051,904, filed 17 Sep 2014.

Claims 1-7, 10-14, 17-22, and 28-29 are pending in the current application. Claims 22 and 28-29, drawn to non-elected inventions, are withdrawn. Claims 1-7, 10-14, and 17-21 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group I, claims 1-7, 10-14, and 17-21, in the reply filed on 08 Jul 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 22 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Jul 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olhava et al. (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892) in view of Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892).
Olhava et al. teaches substituted purine and 7-deazapurine compounds and pharmaceutical compositions containing these compounds, for use in treating disorders such as cancer and neurological disorders. (abstract) Olhava et al. teaches the general formula I. (page 1, paragraph 7-11) Olhava et al. teaches the working example in which results indicate that Compound 2 demonstrated significant anti-tumor activity in a mouse xenograft model of MLL-rearranged leukemia. (example 11 at page 206, paragraph 1173 to page 2007, paragraph 1181) Olhava et al. teaches the embodiment of Compound 2, (table 1 at page 24) corresponding to the compound of claimed Formula (I). Olhava et al. further teaches the N-oxide, hydrate, or salt of the compound. (page 5, paragraph 56-60) Olhava et al. teaches the pharmaceutical compositions formulated for the intended route of administration, such as the intravenous route. The compositions can include buffers such as acetates, citrates or phosphates, and agents for the adjustment of tonicity such as sodium chloride or dextrose. The pH can be adjusted with acids or bases, such as hydrochloric acid or sodium hydroxide. (page 108, paragraph 613; page 109, paragraph 618) Olhava et al. teaches pharmaceutical compositions suitable for injectable use include sterile aqueous solutions (where water soluble). In many cases, it will be preferable to include isotonic agents, for example, sugars, polyalcohols such as manitol and sorbitol, and sodium chloride in the composition. (page 109, paragraph 619) 
Olhava et al. does not specifically teach the formulation comprising 1-10% w/v of the compound and about 4-40% w/v of a solubilizer. (claim 1) Olhava et al. does not specifically teach concentration of the pH adjustment reagent. (claims 6-7)
Tang et al. teaches pharmaceutical formulations of decitabine or 5-aza-2'-deoxycytidine. In particular, decitabine is formulated with a cyclodextrin compound to stabilize and/or enhance solubility of the drug. The formulations are useful for treating diseases such as cancer. (abstract) Tang et al. teaches the instability and limited solubility of decitabine in aqueous solution creates serious inconvenience in both manufacturing and clinical use of decitabine drug product. The instability of dectabine in aqueous solution requires refrigeration of decitabine solution during manufacturing, cold infusion fluids for drug dilution before intravenous administration, and short storage time of decitabine aqueous solutions. The limited solubility in aqueous solution also requires large volume of the drug to be administered, which makes it difficult to administer the drug subcutaneously. Tang et al. teaches cyclodextrin compounds can significantly increase the solubility of decitabine (or azacytidine) in aqueous solutions, and to dramatically improve its stability in the aqueous solutions. The inventors believe that this invention would minimize or eliminate much of the serious inconvenience in manufacturing, storage and transportation of the decitabine drug product, and reduce patient discomfort and inconvenience by eliminating the need for cold infusion, and lower the volume of the drug solution to be administered. (page 4, paragraph 53-54; paragraph 68 spanning pages 5-6) Tang et al. teaches the embodiment where the cyclodextrin compound is a substituted hydroxy-β-cyclodextrin, preferably hydroxypropyl, hydroxyethyl, glucosyl, maltosyl and maltotriosyl derivatives of β-cyclodextrin. Tang et al. teaches the specific embodiment of hydroxypropyl-β-cyclodextrin. (page 2, paragraph 14; page 5, paragraph 58; page 6, paragraphs 71-73) Tang et al. teaches the concentration of the cyclodextrin compound in the aqueous pharmaceutical formulation is between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, optionally between 10% and 40% w/w, or optionally between 20% and 40% w/w. (page 2, paragraph 18) Tang et al. teaches the working example of solutions comprising 40% w/w of the cyclodextrin. (page 13, paragraph 159) Tang et al. teaches the pharmaceutical compositions can be administered via injection. Formulations for parenteral administration can be in the form of aqueous isotonic sterile injection solutions or suspensions. (page 5, paragraph 66) Tang et al. teaches the pharmaceutical formulation may further comprise an acidifying agent added to the formulation in a proportion such that the formulation has a resulting pH between about 4 and 8. The acidifying agent may be an organic acid such as citric acid or an inorganic acid such as phosphoric acid. (page 6, paragraph 77) In a variation, the acidifying agent is ascorbic acid at a concentration of 0.01-0.2 mg/ml of the solvent, (page 7, paragraph 79) or the embodiment containing 0.001-0.02% w/v of the acidifying agent. Tang et al. teaches in prior art formulations of decitabine contain 6.8 mg of KH2PO4 per mL, (page 1, paragraph 7) or 0.68% w/v of a phosphoric acid acidifying agent. Tang et al. teaches the working example of solutions comprising 40% w/w of the cyclodextrin and 6/10 parts of a 50 mM KH2PO4 buffer, (page 13, paragraph 159) where a 50 mM KH2PO4 buffer is 6.8 mg of KH2PO4 per mL or 0.68% w/v of a phosphoric acid acidifying agent, and a 6/10 parts solution would result in a 0.41% w/v of a phosphoric acid acidifying agent. The pH of the pharmaceutical formulation may be adjusted to be between pH 4 and pH 8, preferably between pH 5 and pH 7, and more preferably between pH 5.5 and pH 6.8. (page 7, paragraph 80) Tang et al. teaches optionally, the pH of the pharmaceutical formulations may be adjusted by commonly used methods. In one variation, pH is adjusted by addition of acid, such as ascorbic acid, or base, such as sodium hydroxide. (page 7, paragraph 86) Tang et al. teaches in any of the above dosage forms, the concentration of the drug is preferably 0.1-20% w/w, more preferably 1-10% w/w, and most preferably 2-5% w/w. (page 8, paragraph 100) Tang et al. teaches the compound can be formulated into an injection or infusion fluid. Examples of such include dextrose in saline. (page 9, paragraph 111)
Davis et al. teaches the state of the art regarding cyclodextrin-based pharmaceutics. Davis et al. teaches cyclodextrins are cyclic oligomers of glucose that can form water-soluble inclusion complexes with small molecules and portions of large compounds. These biocompatible, cyclic oligosaccharides do not elicit immune responses and have low toxicities in animals and humans. Cyclodextrins are used in pharmaceutical applications for numerous purposes, including improving the bioavailability of drugs. (page 1023, abstract) Davis et al. teaches current pharmaceutical research has a number of drivers, including the nature of the drugs being developed, the need for generating orally bioavailable dosage forms and the preparation of solubilized parenteral formulations. (page 1025, right column, paragraph 2) Davis et al. teaches the reasons for the inclusion of CDs in a particular formulation can vary widely (BOX 2), such as to enhance solubility, bioavailability, or stability. (page 1025, right column, paragraph 4; page 1027, box 2 at top of right column) Davis et al. teaches drug-cyclodextrin complexes to of a wide variety of drugs are known. (page 1028, table 1) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Olhava et al. in view of Tang et al. and Davis et al. in order to improve the formulation taught by Olhava et al. based on the guidance provided by Tang et al. to add a cyclodextrin compound to stabilize and/or enhance solubility of a nucleoside drug. One of ordinary skill in the art would have been motivated to combine Olhava et al. in view of Tang et al. and Davis et al. with a reasonable expectation of success because both Olhava et al. and Tang et al. are drawn to the field of nucleoside compounds useful for treating cancer; Olhava et al. provides guidance for selecting the compound 2 corresponding to the claimed compound, teaches the compound can be formulated into a pharmaceutical composition according to its intended use, and teaches examples of components used in parenteral solutions or suspensions; Tang et al. teaches pharmaceutical formulations of decitabine or 5-aza-2'-deoxycytidine to provide advantages in manufacturing, storage and transportation, and administration of the product, and teaches known components and concentrations of these components in formulating the composition; and Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests the advantages and wide variety of drug-cyclodextrin complexes are known, suggesting a reasonable expectation of success to combine Olhava et al. with the teachings of Tang et al. to improve the formulation taught by Olhava et al. in the same way. Regarding the concentration of the components, Tang et al. teaches known components and concentrations of these components in formulating the composition, such as the concentration of the cyclodextrin compound in the aqueous pharmaceutical formulation optionally between 10% and 40% w/w or the working example of solutions comprising 40% w/w of the cyclodextrin, and prior art formulations of decitabine containing 0.68% w/v of a phosphoric acid acidifying agent or the working example of a 6/10 parts solution resulting in a 0.41% w/v of a phosphoric acid acidifying agent, and the concentration of the drug is more preferably 1-10% w/w and most preferably 2-5% w/w, suggesting it would have been routine experimentation to determine appropriate concentrations of the components. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” In this case the prior art teaches the general conditions of the claimed invention, including guidance for particular embodiments such as the concentration of the drug is more preferably 1-10% w/w or the working example of solutions comprising 40% w/w of the cyclodextrin, therefore it would have been obvious to discover the optimum or workable concentrations. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olhava et al. (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892) in view of Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892) as applied to claims 1-7, 10, 12-14, and 17-20, and further in view of Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, provided by Applicant in IDS mailed 08 Jul 2022)
Olhava et al. in view of Tang et al. and Davis et al. teaches as above.
Olhava et al. in view of Tang et al. and Davis et al. does not specifically teach the pH adjustment reagent of citric acid is anhydrous citric acid or citric acid monohydrate. (claims 11 and 21)
Carver et al. teaches the state of the art with regard to injectable liquid pharmaceutical compositions. Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including citric acid monohydrous and anhydrous citric acid (page 1, paragraphs 0008-0027).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Olhava et al. in view of Tang et al. and Davis et al. further view of Carver et al. to select the acidifying agent to be citric acid monohydrous or anhydrous citric acid. It would have been obvious to one of ordinary skill in the art before the time of the invention to select the acidifying agent to be anhydrous citric acid because Olhava et al. in view of Tang et al. and Davis et al. teaches the acidifying agent includes citric acid and Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including citric acid monohydrous and anhydrous citric acid. See also MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 12-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8580762 (reference patent) in view of the '625 application (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892), Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892). 
Reference Claims 1-6 of the reference patent claim the compound 
    PNG
    media_image1.png
    263
    407
    media_image1.png
    Greyscale
, also known as Pinometostat or EPZ-5676, pharmaceutical salts thereof, and pharmaceutical compositions containing this compound.
Reference Claims 1-6 do not specifically claim the pharmaceutical compositions to be an injectable formulation comprising the compound, a solubilizer in the concentration claimed, and a pH adjustment reagent in the concentration claimed. (claim 1)
The '625 application teaches as above.
Tang et al. teaches as above.
Davis et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. in order to select from within the genus of pharmaceutical compositions containing this compound in the reference claims and arrive at the claimed invention. One of ordinary skill in the art would have been motivated to combine Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. with a reasonable expectation of success because both the Reference Claims 1-6 and the '625 application are drawn to the pharmaceutical compositions containing the same compound; The '625 application provides guidance for selecting the compound 2 corresponding to the claimed compound, teaches the compound can be formulated into a pharmaceutical composition according to its intended use, and teaches examples of components used in parenteral solutions or suspensions; Tang et al. teaches pharmaceutical formulations of decitabine or 5-aza-2'-deoxycytidine to provide advantages in manufacturing, storage and transportation, and administration of the product, and teaches known components and concentrations of these components in formulating the composition; and Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests the advantages and wide variety of drug-cyclodextrin complexes are known, suggesting a reasonable expectation of success to combine Reference Claims 1-6 in view of the '625 application and Tang et al. to improve the formulation taught by the '625 application and encompassed within the scope of Reference Claims 1-6 in the same way. Regarding the concentration of the components, Tang et al. teaches known components and concentrations of these components in formulating the composition, such as the concentration of the cyclodextrin compound in the aqueous pharmaceutical formulation between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, and prior art formulations of decitabine containing 0.68% w/v of a phosphoric acid acidifying agent or the working example of a 6/10 parts solution resulting in a 0.41% w/v of a phosphoric acid acidifying agent, and the concentration of the drug is more preferably 1-10% w/w and most preferably 2-5% w/w, suggesting it would have been routine experimentation to determine appropriate concentrations of the components. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” In this case the prior art teaches the general conditions of the claimed invention, including guidance for particular embodiments such as the concentration of the drug is more preferably 1-10% w/w or the cyclodextrin between 0.1% and 80% w/w, optionally between 1% and 60% w/w, optionally between 5% and 50% w/w, therefore it would have been obvious to discover the optimum or workable concentrations. 

Claims 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 8580762 (reference patent) in view of the '625 application (US 2012/0142625 A1, published 07 Jun 2012, cited in PTO-892), Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892) and further in view of Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, provided by Applicant in IDS mailed 08 Jul 2022).
Reference Claims 1-6 of the reference patent in view of the '625 application, Tang et al. and Davis et al. teach as above.
Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. do not specifically teach the pH adjustment reagent of citric acid is anhydrous citric acid. (claim 15)
Carver et al. teaches the state of the art with regard to injectable liquid pharmaceutical compositions. Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid (page 1, paragraphs 0008-0027).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. further view of Carver et al. to select the acidifying agent to be anhydrous citric acid. It would have been obvious to one of ordinary skill in the art before the time of the invention to select the acidifying agent to be anhydrous citric acid because Reference Claims 1-6 in view of the '625 application, Tang et al. and Davis et al. teaches the acidifying agent includes citric acid and Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid. See also MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use.

Claims 1-2, 4-6, 10-14, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-9, 11, 14-22 and 25 of copending Application No. 17/215491 (reference application) in view of Tang et al. (US 2006/0128653 A1, published 15 Jun 2006, cited in PTO-892) and Davis et al. (Nature Reviews, 2004, 3, p1023-1035, cited in PTO-892). 
Reference Claims 1-2, 5, 8-9, 11, 14-22 and 25 of the reference application are drawn to an injectable formulation comprising 0.5-10% w/v of compound corresponding to the claimed Formula (I), about 1-10% of solubilizer, and about 0.01-0.5% w/v pH adjustment reagent, where the stereochemistry recited in reference claim 2 corresponds to the stereochemistry of the claimed compound of Formula (I). Reference Claim 8-9 recite the solubilizer is the cyclodextrin hydroxypropyl betadex, corresponding to claims 4-5. Reference claims 14-15 recite the pH adjustment reagent is citric acid in the form of anhydrous citric acid, encompassed within the scope of claims 10-11. Reference claims 16-17 recite the composition further comprising the isotonic reagent selected from sodium chloride and dextrose, corresponding to claims 12-13. Reference claim 18 recites the pH is about 4.0-8.0, corresponding to claim 14. Reference claim 21 recites the pH is adjusted further with sodium hydroxide or hydrochloric acid, corresponding to claim 17. Reference claim 22 recites the composition further comprising water, corresponding to claim 18.
Tang et al. teaches as above.
Davis et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Reference Claims 1-2, 5, 8-9, 11, 14-22 and 25 of the reference application in view of Tang et al. and Davis et al. in order to discover the optimum or workable concentrations through routine experimentation. One of ordinary skill in the art would have been motivated to combine Reference Claims 1-2, 5, 8-9, 11, 14-22 and 25 in view of Tang et al. and Davis et al. with a reasonable expectation of success because Reference Claims 1-2, 5, 8-9, 11, 14-22 and 25 teach a formulation comprising the same components where the concentrations are claimed in overlapping ranges as the claimed concentrations, Tang et al. teaches known components and concentrations of these components in formulating the composition; and Davis et al. teaching the state of the art regarding cyclodextrin-based pharmaceutics suggests the advantages and wide variety of drug-cyclodextrin complexes are known, suggesting a reasonable expectation of success to combine Reference Claims 1-2, 5, 8-9, 11, 14-22 and 25 in view of Tang et al. and Davis et al. in order to discover the optimum or workable concentrations through routine experimentation. See also MPEP 2144.05 at I. providing "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” In this case the Reference Claims 1-2, 5, 8-9, 11, 14-22 and 25 teach a formulation comprising the same components where the concentrations are claimed in overlapping ranges as the claimed concentrations, therefore a prima facie case of obviousness exists. Further, Tang et al. teaches known components and concentrations of these components in formulating the composition, suggesting it would have been routine experimentation to discover the optimum or workable ranges from within the scope of the Reference Claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623